Me. Justice Goodwin delivered the opinion of the court. 5. Vagrancy—when information contains all essential elements of offense. An information charging the defendant with the offense of being a vagabond and that he was “habitually found prowling around steamboat landings, railroad depots, banking institutions, places of amusement,” etc., is not defective in substance as every element necessary to constitute the offense is charged. 6. Criminal law, § 502*—when sufficiency of information presumed because of failure to call for bill of particulars. Where one charged in an information with the offense of being a vagabond, and with being found habitually prowling around places designated in the statute, considers that the language used does not sufficiently apprise him of the places in which he was found prowling around, he has a right to ask for a bill of particulars, and on his failure to do so, the information must be presumed on error to have been sufficiently definite to enable him to present his defense. 7. Indictment and information—when defects in information waived. Failure of an information, charging the defendant with the offense of being a vagabond, to definitely charge the particular places he was charged with having been habitually found prowling around does not go to the merits of the case on the question of guilt or innocence and is waived by failure to move to quash the information.  See Illinois Notes Digest, Vols. XI to XV, and Cumulative Quarterly, same topic and section number.